  Case 19-09015       Doc 75     Filed 04/30/20 Entered 04/30/20 15:33:20             Desc Main
                                   Document     Page 1 of 1

                 IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                      PROCEEDING MEMO AND ORDER

IN RE:                                       )
                                             )     Chapter 11
VEROBLUE FARMS USA, INC.,                    )
        Debtor.                              )     Bankruptcy No. 18-01297
---------------------------------------------
VEROBLUE FARMS USA, INC., )
        Plaintiff,                            )    Adversary No. 19-09015
vs.                                           )
                                              )
CASSELS BROCK &                               )
BLACKWELL LLP,                                )
        Defendant.                            )

Date of Hearing: April 30, 2020

APPEARANCES:

For Plaintiff:        Dan Childers and Robert Lang
For Defendant:        Brandon Schwartz and Michael Schwartz

NATURE OF PROCEEDING:                      In Court     X Telephonic

   1) Motion to Stay Discovery
   2) Motion to Set Hearing on Plaintiff’s Motion to Deem Admitted and Motion for Contempt

IT IS ORDERED THAT:

The following Motions need to be argued: Defendant’s Motion to Dismiss Adversary; Plaintiff’s
Motion to Deem Admitted; Plaintiff’s Motion to Contempt; Defendant’s Motion to Stay
Discovery and any other motions that are filed before the hearing date. These Motions are set for:

                                   May 21, 2020 at 1:00 p.m.

by telephone conference call. Please use the following to join the conference call:

       Dial 9-1-888-684-8852
       Enter the Access Code: 7148063 followed by #
       Enter Security Code: 9015 followed by #
                       April 30, 2020
Dated and Entered ________________________

                                               ____
                                              Thad J. Collins, Bankruptcy Judge
